

Exhibit 10.1
 
Whitney Holding Corporation
 
RESTRICTED STOCK UNIT AGREEMENT
 
Non-transferable
 
G R A N T   TO
 
 (“Grantee”)
 
by Whitney Holding Corporation (the “Corporation”) of __ Restricted Stock Units
(the “Units”) representing the right to receive, on a one-for-one basis, shares
of the Corporation’s no par value common stock (“Shares”), pursuant to and
subject to the provisions of the Whitney Holding Corporation 2007 Long-Term
Compensation Plan (the “Plan”) and to the Terms and Conditions (the “Terms and
Conditions”) set forth on the following pages of this award agreement (this
“Agreement”).  Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.
 
The Units shall vest (become non-forfeitable) on the third anniversary of the
Grant Date, provided Grantee has remained continuously employed by the
Corporation through such date, and subject to earlier vesting under certain
circumstances as set forth in Section 2 of the Terms and Conditions. The Units
shall convert into Shares in accordance with Section 3 of the Terms and
Conditions.
 
By accepting this award, Grantee shall be deemed to have agreed to the terms and
conditions of this Agreement and the Plan, and to acknowledge that he or she has
received a copy of the Plan and the Plan’s Prospectus.  Grantee further agrees
that the Committee shall not be liable for any determination made in good faith
with respect to the Plan or the terms of this Agreement.
 
IN WITNESS WHEREOF, Whitney Holding Corporation, acting by and through its duly
authorized officers, has caused this Agreement to be executed as of the Grant
Date.
 
WHITNEY HOLDING CORPORATION
 
 
By:
Grant Date:  June 23, 2009
 
Accepted by Grantee:
 


 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS
 
1.      Grant of Units.  Each Unit represents the right to receive one Share of
the Corporation’s common stock on the terms set forth in this Agreement.
 
2.      Vesting of Units.  The Units have been credited to a bookkeeping account
on behalf of Grantee.  The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):
 
(a)  The third anniversary of the Grant Date,
 
(b) As to a pro rata number of the Units, on the termination of Grantee’s
employment due to death or Disability, determined by multiplying the number of
Units originally granted by a fraction, the numerator of which is the number of
days elapsed from the Grant Date to the date of such termination of employment
and the denominator of which is 1095,
 
(c)  As to a pro rata number of the Units, on the termination of Grantee’s
employment due to Retirement or involuntary severance without Cause after the
second anniversary of the Grant Date, determined by multiplying the number of
Units originally granted by a fraction, the numerator of which is the number of
days elapsed from the Grant Date to the date of such termination of employment
and the denominator of which is 1095, or
 
(d) As to all of the Units, upon the occurrence of a Change of Control that
meets the definition of a “change in control event” under Section 409A of the
Code and applicable regulations thereunder.
 
If Grantee’s employment terminates prior to the Vesting Date for any reason
other than as described in (b) or (c) above, Grantee shall forfeit all right,
title and interest in and to the Units as of the date of such termination and
the Units will be reconveyed to the Corporation without further consideration or
any act or action by Grantee.  Any Units that fail to vest in accordance with
the terms of this Agreement will be forfeited and reconveyed to the Corporation
without further consideration or any act or action by Grantee.
 
3.      Conversion to Shares.  Subject to the following sentence, the Units that
vest will be converted to actual Shares (one Share per vested Unit) within 30
days following the Vesting Date (such date of conversion of the Units into
Shares, the “Conversion Date”), provided, however, that if the Conversion Date
occurs by reason of Grantee’s termination of employment, and such termination of
employment occurs during a period in which Grantee is a “specified employee” (as
defined under Section 409A of the Code and applicable regulations thereunder)
then, the Conversion Date will be delayed until the earlier of the Participant’s
death or the first day of the seventh month following Grantee’s termination of
employment.  Notwithstanding the foregoing, the Conversion Date shall be delayed
and shall not occur earlier than permitted under the following schedule (except
as necessary to reflect a merger or acquisition of the Corporation):
 
(a) as to 25% of the Units, the date on which the Corporation has repaid 25% of
the aggregate financial assistance received by the Corporation under the
Department of the Treasury’s Troubled Asset Relief Program (the “TARP Funds”);

 
- 2 -

--------------------------------------------------------------------------------

 

(b) as to an additional 25% of the Units (for an aggregate total of 50% of the
Units), the date on which the Corporation has repaid 50% of the TARP Funds;
 
(c) as to an additional 25% of the Units (for an aggregate total of 75% of the
Units), the date on which the Corporation has repaid 75% of the TARP Funds; and
 
(d) as to the remainder of the Units, the date on which the Corporation has
repaid 100% of the TARP Funds.
 
Shares will be registered on the books of the Corporation in Grantee’s name as
of the Conversion Date and delivered to Grantee as soon as practical thereafter,
in certificated or uncertificated form, as Grantee shall direct.
 
4.      Dividend Equivalents.  If and when cash dividends or other cash
distributions are declared with respect to the Shares while the Units are
outstanding, the dollar amount of such dividends or distributions (“Dividend
Equivalents”) with respect to the number of Shares then underlying the Units
will be held (without interest) by the Corporation for the account of Grantee,
and then paid to Grantee in the form of cash on the earlier of (i) the
Conversion Date or (ii) the date on which the Corporation has repaid 100% of the
TARP Funds.  Grantee shall have no right to Dividend Equivalents with respect to
Units that are forfeited.  Once the Company has repaid 100% of the TARP Funds,
Dividend Equivalents will thereafter be paid to Grantee in the form of cash on
the date such dividend or distribution is paid to shareholders of the
Corporation.
 
5.      Restrictions on Transfer and Pledge.  No right or interest of Grantee in
the Units or in any Dividend Equivalents may be pledged, encumbered, or
hypothecated or be made subject to any lien, obligation, or liability of Grantee
to any other party other than the Corporation or an Affiliate.  Neither the
Units nor any accumulated Dividend Equivalents may be sold, assigned,
transferred or otherwise disposed of by Grantee other than by will or the laws
of descent and distribution.
 
6.      Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
beneficiary, executors or administrators any rights of a stockholder of the
Corporation unless and until Shares are in fact issued to such person in
connection with the Units.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Corporation or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Corporation or any Affiliate.  This Award is not a promise
that additional awards will be made to Grantee in the future.
 
7.      Payment of Taxes.  The Corporation or any Affiliate employing Grantee
has the authority and the right to deduct or withhold, or require Grantee to
remit to the employer, an amount sufficient to satisfy federal, state, and local
taxes (including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Units or Dividend Equivalents.  The withholding requirement may be
satisfied, in whole or in part, at the election of the Corporation’s Chief
Financial Officer, by withholding from the settlement of the Units Shares having
a fair market value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Chief Financial Officer establishes.  The
obligations of the Corporation under this Agreement will be conditional on such
payment or
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
arrangements, and the Corporation, and, where applicable, its Affiliates will,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Grantee.
 
8.      Restrictions on Issuance of Shares.  If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Units, the Units
will not be converted to Shares in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
 
9.      Plan Controls.  The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Agreement and this Agreement shall be
governed by and construed in accordance with the Plan.  Without limiting the
foregoing, the terms and conditions of the Units, including the number of Shares
and the class or series of capital stock which may be delivered upon settlement
of the Units, are subject to adjustment as provided in Article 15 of the
Plan.  In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Agreement, the provisions of the Plan shall
be controlling and determinative.
 
10.      Notice.  Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Corporation
must be addressed to Whitney Holding Corporation, 228 St. Charles Avenue, New
Orleans, LA 70130; Attn: General Counsel, or any other address designated by the
Corporation in a written notice to Grantee.  Notices to Grantee will be directed
to the address of Grantee then currently on file with the Corporation, or at any
other address given by Grantee in a written notice to the Corporation.
 
- 4 -
 

--------------------------------------------------------------------------------
